John L. Reizian Vice President and Associate General Counsel The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103-1105 Telephone: (860) 466-1539 Facsimile: (860) 466-2550 John.Reizian@LFG.com VIA EDGAR August 18, 2011 U. S. Securities and Exchange Commission treet, N. E. Washington, DC20549-0506 Re:Lincoln Life Flexible Premium Variable Life Account S (the “Account”) The Lincoln National Life Insurance Company (“Lincoln”) File No. 333-125790; 811-09241; CIK: 0001080299 Post-Effective Amendment No. 12, Form N-6, Rule 485(b) Dear Sir or Madam: Today we are electronically filing on EDGAR a post-effective amendment to the referenced registration statement to add a supplement to the prospectus.This filing has incorporated all the revisions suggested by the Securities and Exchange Commission (the "Commission")in Post-Effective Amendment 11.I would like to confirm the contract name on the front cover of the prospectus (Lincoln Corporate Commitment® VUL) is and will continue to be the same as the EDGAR class identifier.The purpose of this amendment is to provide an additional rider to the current prospectus. Accordingly, Lincoln, as Depositor, on behalf of the Registrant, and Lincoln Financial Distributors, Inc., as Principal Underwriter, acknowledge the following: should the Commissionor its staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or its staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the Federal Securities Laws of the United States. Also, the required financial statements are being incorporated by reference.Consent of independent registered public accounting firm and opinion of counsel are being submitted herewith. Should you have any questions or comments with regard to this filing, please contact me at (860) 466-1539. Sincerely, /s/ John L. Reizian John L. Reizian Vice President and Associate General Counsel
